 Case 1:20-cv-00323-LY Document 89-7 Filed 04/18/20 Page 1 of 4




EXHIBIT 26
             Case 1:20-cv-00323-LY Document 89-7 Filed 04/18/20 Page 2 of 4




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 PLANNED PARENTHOOD CENTER FOR )
 CHOICE; et al.,                          )
                                          )                    CIVIL ACTION
                      Plaintiffs,         )
                                          )                    CASE NO. 1:20-cv-323-LY
 v.                                       )
                                          )
 GREG ABBOTT, in his official capacity as )
 Governor; et al.,                        )
                                          )
                      Defendants.         )

            SECOND DECLARATION OF ANDREA FERRIGNO IN SUPPORT OF
               PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

        ANDREA FERRIGNO hereby declares under penalty of perjury that the following

statements are true and correct:

        1.       I am the Corporate Vice-President with Whole Woman’s Health (“WWH”), a

plaintiff in this case.

        2.       I am providing this declaration to supplement the declaration that I submitted on

March 25, 2020.

        3.       The following testimony is based on personal knowledge, interactions with

WWH’s staff members and patients, and review of WWH’s business records.

        4.       As I explained in my prior declaration, WWH has adopted policies to protect its

patients and staff members from exposure to the virus. Those policies limit the number of patients

that we permit in our clinics at any given time and thereby reduce our overall capacity to treat

patients.

        5.       As a result of the Governor’s March 22, 2020, Executive Order, WWH has had to

turn away more than a hundred patients seeking abortion care. We have helped some of these
                                                 1
            Case 1:20-cv-00323-LY Document 89-7 Filed 04/18/20 Page 3 of 4




patients secure appointments at abortion clinics in other states, including Colorado, Kansas, New

Mexico, and Virginia.

       6.       One patient, pregnant with twins, was very anxious to have an abortion. She was

12 weeks LMP when she contacted our Fort Worth clinic to make an appointment, but we could

not treat her there because of the Executive Order. It was very important to her to have an abortion

before her pregnancy progressed further and became visible to others. We helped her obtain an

appointment at an abortion clinic in Virginia and raised money for her to travel there. She had

never flown on an airplane before and was so afraid of flying that she threw up at the airport. She

would not have had to make such a long and frightening trip if it wasn’t for the Executive Order.

       7.       As I mentioned in my prior declaration, the cost of abortion care increases with

gestational age. The reason is that the duration and complexity of an abortion increases as

pregnancy advances, making later abortion care more expensive to provide.

       8.       The price of an abortion at a given gestational age differs at our Fort Worth and

McAllen clinics based on market conditions, but at each clinic, the price remains constant up to 12

weeks LMP and steadily increases each week thereafter. In Fort Worth, the price of a medication

abortion or a procedural abortion before 12 weeks LMP is $750, including the pre-abortion

consultation. The price increases to $870 at 13-14 weeks LMP; $1,000 at 15-16 weeks LMP; and

$1,100 at 17-18 weeks LMP. In McAllen, the price of a medication abortion or a procedural

abortion before 12 weeks LMP is $800, including the pre-abortion consultation. The price

increases to $1,075 at 13-14 weeks LMP; $1,250 at 15-16 weeks LMP; and $1,550 at 17-18 weeks

LMP.

       9.       WWH used to operate an ambulatory surgical center in San Antonio. That facility

closed in 2016. Just prior to its closure, we charged $2,100 for abortion services—including pre-

                                                 2
         Case 1:20-cv-00323-LY Document 89-7 Filed 04/18/20 Page 4 of 4




abortion care and ultrasound—at 18-19 weeks LMP; $2,400 for abortion services at 19-20 weeks

LMP; $2,900 for abortion services at 20-21 weeks LMP; and $3,100 for abortion services at 22-

23 weeks LMP.



Dated: April 17, 2020


                                                         /S/Andrea Ferrigno
                                                         Andrea Ferrigno




                                             3
